ROSS, Circuit Judge
(dissenting). The sufficiency of the complaint in this case is to be considered in the light of this stipulation entered into by and between the respective parties:
“It is stipulated that, In consideration of the demurrer to each of the causes of action herein in this court or in any appellate proceedings, it may be accepted as a fact as to each of said causes of action that each engine was equipped with a power driving wheel brake and appliances for operating a train brake system, and that in each train not less than 85 per cent, of the cars therein were equipped with power or train brakes, which were used and operated by the engineer of the locomotive drawing such train, to control its speed in connection with the hand brakes.
“Dated this l-ltii day of June, 1915.
“LSigncd] Francis A. Garrecht,
“M. O. List,
“Attorneys for Plaintiff. “Charles S. Albert,
“Thomas Halmer,
“Attorneys for Defendant.”
The facts of the case therefore are that, as to each of the causes of action counted on, each engine was not only equipped with a power driving wheel brake and appliances for operating a train brake system, and that in each train not less than 85 per cent, of the cars therein were equipped with power brakes, but that 'they were used and operated by the engineer of the locomotive drawing such train to control its speed in connection with the hand brakes. The sole question, therefore, in the case, is not whether Congress should have under such circumstances prohibited the use of any hand brakes, but whether it has done so by its legislation upon the subject. That it has not done so seems to me very plain from a mere reading of its enactments. That of March 2, 1893, referred to in the opinion of the court, declares:
“That from and after the first day of January, eighteen hundred and ninety-eight, it shall be unlawful for any common carrier engaged in interstate commerce by railroad to use on its line any locomotive engine in moving interstate traffic not equipped with a power driving wheel brake and appliances for operating the train brake system, or to run any train in such traffic after said date that has not a sufficient number of cars in It so equipped with power or train brakes that the engineer on the locomotive drawing such train *932can control its speed without requiring brakemen to use the common hand brake for that purpose.”
It will be observed that¿n that.act Congress did not specify the number of cars that should be equipped with the train brake system, only requiring that the number should be “sufficient” for the purpose designed. But'by its amendment of March 2, 1903, also referred to in the opinion, Congress declared:
“That whenever, as provided in said act, any train is operated with power or train brakes, not less than fifty per centum of the cars in such train shall have their brakes used and operated by the engineer of the locomotive drawing such train; and all power brake cars in such train which are associated together with said fifty per centum shall have their brakes so used and operated; and, to more fully carry into effect the object of said act, the Interstate Commerce Commission may, from time to time, after full hearing, increase the minimum percentage of cars in any train required to be operated with power or train brakes which must have their brakes used and operated as aforesaid; and failure to comply with any such requirement of the said Interstate Commerce Commission shall be subject to the like penalty: as failure to comply with any requirement of this section.”
Pursuant to the power thus delegated to it, the Interstate Commerce Commission, on the 6th day of June, 1910, promulgated this order:
“It is ordered, that on and after September 1, 19X0, on all railroads used in interstate commerce, whenever, as required by the Safety Appliance Acts as amended March 2, 1903, any train is operated with power or train brakes, not less than 85 per cent, of the cars of such train shall have their brakes used and operated by the engineer of the locomotive drawing such train, and all power brake cars in each such train which are associated together with the 85 per cent, shall have their brakes so used and operated.”
It is thus seen that at first Congress only required a “sufficient” number of the cars of a train to be equipped with tire power brake system, without specifying the number, then by amendment fixed that number at not less than 50 per centum and gave to the Interstate Commerce Commission power to increase that number, after a full hearing before it, to the extent it should deem wise. There is in no act of Congress that has been cited any provision prohibiting the equipment of the cars with hand brakes also; on the contrary, by section 2 of its act of April 14, 1910, c. 160 (36 Stat. 298), Congress expressly provided, amqng other things, that “all cars must be equipped with secure sill steps and efficient hand brakes,” with a certain proviso not important to be here mentioned.
There is certainly nothing in the above-quoted provisions of the statute either expressly or in my opinion by implication prohibiting the use of hand brakes in connection with the power brake system, and the facts of the present case as made to appear by the record are that the full percentage of the cars constituting the trains in question, required by the Interstate Commerce Commission pursuant to its legislative authority to be equipped with the power brake system, were so equipped, and that the trains in question were operated thereby. For the court to hold that a larger percentage of the cars of the trains should have been equipped with and operated by the power brake system would be for it to assume the function devolved by Congress upon the Interstate Commerce Commission, which, of course, it has no power to do.
*933The case of Virginian Railway Co. v. United States, 223 Fed. 748, 139 C. C. A. 278, quoted in the opinion as sustaining the conclusion of the court, does not, I think, in any respect do so. The trains there under consideration consisted of 100 cars each, each of which was equipped with power brakes and also with hand brakes, and the driving wheels of the engines were also properly equipped; nevertheless, upon each of those trains the power brakes were not used at all, but, on the contrary, the trains were controlled solely by the use of the hand brakes, which the court very properly held was a clear violation of the act of Congress.
In my opinion, the judgment of the court below should be affirmed.